RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1056-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

OLVIN A. AGUILAR,

     Defendant-Appellant.
________________________

                   Submitted September 13, 2021 – Decided September 21, 2021

                   Before Judges Fasciale and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 17-08-
                   0880.

                   Michael J. Cennimo, attorney for appellant.

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Nancy A. Hulett, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
        Defendant Olvin A. Aguilar appeals the denial of his motion to withdraw

his guilty plea to third-degree endangering the welfare of a child, N.J.S.A.

2C:24-4(a)(1). He argues:

              POINT I

              THE [TRIAL] COURT COMMITTED PLAIN ERROR
              BY DENYING THE MOTION TO WITHDRAW THE
              GUILTY PLEA BECAUSE THE FACTUAL BASIS
              WAS INADEQUATE AS A MATTER OF LAW.

              POINT II

              IF THE SEXUAL CONDUCT ADMITTED TO HERE
              "AUTOMATICALLY"             CONSTITUTED
              ENDANGERING THE WELFARE OF A CHILD,
              THERE WOULD BE AN IRRESOLVABLE
              CONFLICT BETWEEN N.J.S.A. 2C:24-4(a)(1) AND
              N.J.S.A. 2C:14-2 [ ].

We affirm because the plea record reflects defendant gave an adequate factual

basis that he endangered the welfare of a child through sexual contact that

impaired or debauched her morals.

        A Middlesex County grand jury indicted defendant for second-degree

sexual assault by an act of sexual penetration upon M.H., 1 on or between June

1, 2016 and June 30, 2016, when M.H. was at least thirteen years old but less

than sixteen years old, and defendant being at least four years older, N.J.S.A.


1
    We use initials for the minor victim to protect her privacy. R. 1:38-3(c)(9).

                                         2                                   A-1056-19
2C:14-2(c)(4) (count one); fourth-degree criminal sexual contact for the purpose

of sexually arousing or sexually gratifying defendant or to humiliate or degrade

M.H. on or between June 1, 2016 and June 30, 2016, when M.H. was at least

thirteen years old but less than sixteen years old, and defendant being at least

four years older, N.J.S.A. 2C:14-3(b) (count two); and third-degree endangering

the welfare of a child on or between June 1, 2016 and June 30, 2016, when

defendant engaged in sexual conduct with M.H., a child under the age of

eighteen, which would impair or debauch her morals, N.J.S.A. 2C:24-4(a)(1)

(count three).

      Nine months later, the State and defendant reached an agreement whereby

defendant pled guilty to third-degree endangering the welfare of a child in

consideration for the dismissal of the two other charges. Defendant gave the

following factual basis for his guilty plea:

            [DEFENSE COUNSEL]: Mr. Aguilar, do you know an
            individual, initials M.H., who was born on October 8th,
            2000?

            [DEFENDANT]: Yes.

            [DEFENSE COUNSEL]: And well in the City of New
            Brunswick, in the County of Middlesex, did you engage
            in sexual conduct with M.H.?

            [DEFENDANT]: Yes.


                                         3                                A-1056-19
            [DEFENSE COUNSEL]: And this conduct occurred
            before she had turned [eighteen]. Is that correct?

            [DEFENDANT]: Yes.

            [DEFENSE COUNSEL]: And you understand that
            conduct . . . can impair or debauch the morals of a child
            under the age of eighteen?

            [DEFENDANT]: Yes, I understand.

The State agreed it would recommend defendant serve a three-year prison

sentence, subject to parole supervision for life, N.J.S.A. 2C:43-6.4, and Megan's

Law, N.J.S.A. 2C:7-1 to -23. The plea judge, however, deviated from the State's

recommendation and sentenced defendant to three years of probation,

conditioned on him serving 364 days in the county jail. 2

      Almost two years later, when defendant became subject to deportation

proceedings due to his conviction, he moved to withdraw his guilty plea, citing

Rule 3:9-3(e), claiming that he provided an inadequate factual basis for his plea.

Following the State's opposition, defendant's reply brief acknowledged his

motion was incorrectly based on Rule 3:9-3(e), which provides that to withdraw

a guilty plea prior to sentencing is done in the interest of justice. Thus, he asked



2
  The sentencing transcript was not provided in the record. Thus, we are unable
to ascertain why the judge did not sentence defendant in accordance with the
plea agreement.

                                         4                                    A-1056-19
the court to consider the motion under Rule 3:21-1, which provides that to

withdraw a guilty plea after sentencing requires a showing of manifest injustice.

      Following argument, the motion judge, who was not the plea and

sentencing judge, issued an order denying the motion. In her oral decision, the

judge stated she considered the merits of the motion under Rule 3:21-1 and not

Rule 3:9-3(e), as defendant requested in his reply brief. Applying the four-prong

test under State v. Slater, 198 N.J. 145, 157-158 (2009) to determine whether a

defendant can withdraw a guilty plea, the judge found there was no basis to grant

defendant's motion. The crux of the judge's reasoning was that defendant's "plea

transcript clearly show[ed] . . . defendant admitted to engaging in sexual contact

with M[.]H[.] when she was under the age of [eighteen]."

      In addition, the judge rejected defendant's argument that his factual basis

was deficient because he did not admit his sexual contact with M.H. involved

aggravating circumstances.     The judge ruled the child endangering statute,

N.J.S.A. 2C:24-4(a)(1), did not require the element of aggravating

circumstances for a third-degree offense. The judge also dismissed defendant's

contention that he had to be M.H.'s caretaker to be guilty of the offense because

the statute did not require such a relationship. In sum, the judge found there was

a no manifest injustice in allowing defendant's guilty plea to stand.


                                        5                                   A-1056-19
      Before us, defendant argues his guilty plea was inadequate because "he

admitted only to sexual conduct with an individual younger than eighteen (but

older than sixteen) and did not admit to any other conduct 'which would impair

or debauch the morals of the child,'" a necessary element of N.J.S.A. 2C:24-

4(a)(1). Because there was "no indication of force, threat, coercion[,] or any

relationship[,] either familial or supervisory[,] that would make [him] liable to

a conviction for sexual assault and/or criminal sexual conduct pursuant to

N.J.S.A. 2C:14-2 [ ]," defendant posits there "would be an irresolvable conflict

of [c]onstitutional magnitude to hold him criminally liable [under] N.J.S.A.

2C:24-4[(a)](1) for . . . conduct . . . not criminalized [under] N.J.S.A. 2C:14-2,

. . . [without additional] proof. . . that the sexual conduct in question would tend

to impair or debauch the morals of . . . [M.H.]"

      Based on our de novo review, State v. Tate, 220 N.J. 393, 403-04 (2015),

we discern no basis to grant defendant relief. Because "the issue [presented] is

solely whether an adequate factual basis supports a guilty plea, a Slater analysis

is unnecessary." Id. at 404. Contrary to defendant's argument, we agree with

the motion judge that his plea colloquy established that he was guilty of third-

degree child endangering.




                                         6                                    A-1056-19
      "[T]hird-degree endangering the welfare of a child requires proof only that

the victim is a child and sexual conduct by any person 'which would impair or

debauch the morals of the child.'" State in Interest of D.M., 238 N.J. 2, 18 (2019)

(citing N.J.S.A. 2C:24-4(a)(1)). The Legislature provided no great specificity

about what was being criminalized by N.J.S.A. 2C:24-4(a) beyond the general

description contained in the statute itself. The term "sexual conduct" is not

defined by N.J.S.A. 2C:24-4(a) or elsewhere in the Criminal Code, but our

Supreme Court has held that the phrase includes sexual assaults and sexual

contacts, State v. Perez, 177 N.J. 540, 553 (2003), as well as conduct that does

not constitute an assault or contact, D.M., 238 N.J. at 20 n.6, limited only by the

modifying phrase: "which would impair or debauch the morals of a child." In

D.M., the Court held that a juvenile could be adjudicated delinquent under

N.J.S.A.2C:24-4(a)(1), even when the specific conduct did not involve sexual

penetration, force, or coercion, and the juvenile and the victim are fewer than

four years apart in age. Id. at 20. Had the Legislature intended the elements of

sexual assault, N.J.S.A. 2C:14-2, to prove the elements of child endangering,

N.J.S.A. 2C:24-4(a)(1), it would have incorporated such language into the

endangering statute. Ibid.




                                        7                                    A-1056-19
      Defendant contends D.M. is distinguishable from his case and does not

support affirmance of the denial of his guilty plea withdrawal motion. He

maintains the victim in D.M. "was only eleven years old, and incapable of

entering into a consensual sexual relationship under any scenario pursuant to

New Jersey's [s]exual [a]ssault and [c]riminal [s]exual [c]ontact statutes[,]"

whereas the sixteen-year-old M.H. was capable of consenting to a sexual

relationship with an adult in New Jersey. He also contends the trial court in

D.M. specifically found that the sexual conduct in question "would tend to

debauch and impair the morals of a child." We disagree.

      D.M. applies here because it stands for the proposition that for a defendant

to be guilty of third-degree child endangering, there only needs to be sexual

conduct that impairs or debauches the morals of a child. No sexual contact, such

as touching or penetration, is necessary. The fact that the victim in D.M. was

eleven years old is of no import. Defendant's admission that he engaged in

sexual conduct with M.H. that impaired or debauched her morals satisfied the

elements of third-degree child endangering. There was no need for the State to

independently establish the element of impairing or debauching the morals of

M.H. Defendant's guilty plea was sufficient, and despite his pending deportation

proceeding, we discern no manifest injustice in allowing his plea to stand.


                                        8                                   A-1056-19
Affirmed.




            9   A-1056-19